  Case 3:16-cv-03089-N Document 125 Filed 05/22/19                          Page 1 of 2 PageID 1168


                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

 VICKI TIMPA, INDIVIDUALLY,                               §
 AND AS REPRESENTATATIVE OF                               §
 THE ESTATE OF ANTHONY                                    §
 TIMPA, AND CHERYLL TIMPA                                 §
 INDIVIDUALLY AS NEXT FRIEND                              §
 OF K.T., A MINOR CHILD,                                  §
       Plaintiffs,                                        §         CIVIL ACTION NO.
                                                          §
 v.                                                       §         3:16-cv-03089-N
                                                          §
 DUSTIN DILLARD, et al.                                   §
      Defendants.                                         §



                             NOTICE OF APPEARANCE OF COUNSEL

TO THE HONORABLE COURT:

         Amy I. Messer enters her appearance as co-counsel of record for, and on behalf of,

Defendants Dustin Dillard, Danny Vasquez, Raymond Dominguez, Domingo Rivera, and Kevin

Mansell. Ms. Messer requests that the Clerk of the Court enter her appearance on the civil docket

as co-counsel of record to be noticed in this case. Ms. Messer is authorized to receive service of

all pleadings, notices, orders, and other papers filed in this lawsuit through the Court’s electronic

case filing system. Additionally, Tatia R. Wilson will continue her appearance in this suit as lead

counsel of record.




Notice of Appearance of Counsel
Timpa, et al. v. Dillard, et al., Civil Action No. 3:16-cv-3089-N                              Page 1
  Case 3:16-cv-03089-N Document 125 Filed 05/22/19                           Page 2 of 2 PageID 1169


                                                      Respectfully submitted,

                                                      CITY ATTORNEY OF THE CITY OF DALLAS

                                                      Christopher J. Caso
                                                      Interim City Attorney

                                                      s/ Amy I. Messer
                                                      Amy I. Messer
                                                      Senior Assistant City Attorney
                                                      Texas Bar No. 00790705
                                                      amy.messer@dallascityhall.com

                                                      Tatia R. Wilson
                                                      Senior Assistant City Attorney
                                                      Texas State Bar No. 00795793
                                                      tatia.wilson@dallascityhall.com

                                                      7DN Dallas City Hall
                                                      1500 Marilla Street
                                                      Dallas, Texas 75201
                                                      Telephone: 214-670-3519
                                                      Telecopier: 214-670-0622



                                       CERTIFICATE OF SERVICE

        I hereby certify that on May 22, 2019, I electronically filed the foregoing document with
the clerk of court for the U.S. District Court, Northern District of Texas, using the CM/ECF
electronic case filing system of the court. The electronic case filing system will send a “Notice of
Electronic Filing” notification to all case participants registered for electronic notice, including all
pro se parties and/or attorneys of record who have consented in writing to accept this Notice as
service of this document by electronic means.



                                                                s/ Amy I. Messer
                                                                Amy I. Messer
                                                                Assistant City Attorney




Notice of Appearance of Counsel
Timpa, et al. v. Dillard, et al., Civil Action No. 3:16-cv-3089-N                                 Page 2
